DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/505,037 application filed 02/17/2017.  Examiner acknowledges the reply filed 03/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 1 recites that the computer automatically delivers an infusion of at least one vasodilator and at least one vasoconstrictor via the infusion line to match a measured systolic blood pressure to the target systolic blood pressure value within he target systolic blood pressure range.
However, the original disclosure does not provide support for matching a measured systolic blood pressure to the target systolic blood pressure; this disclosure would appear to require that the computer predict what the measurement will be before the measurement occurs, which does not have support in the original disclosure. Rather, the original disclosure appears to have support for the computer maintaining the user’s systolic blood pressure at the user defined target value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
line configured to input a target systolic blood pressure value and a target systolic blood pressure range into the device interface…” is indefinite because it is not clear what specific structure is configured to input a target systolic blood pressure value and range into the device interface (for instance, the claim appears to recite that the infusion line is configured to input a target systolic blood pressure value and range, which would not be possible under normal circumstances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Michard et al (U.S. Pub. 2010/0137828 A1, hereinafter “Michard”) in view of Woo (U.S. Pub. 2009/0062730 A1, hereinafter “Woo”) in view of O’Brien (U.S. Pub. 2009/0099424 A1, hereinafter “O’Brien”).
Regarding claim 1, Michard discloses a medical device comprising: 
a computer with a device interface 50/58/60/132 (Fig. 12), a visual display (such as a monitor 50 as disclosed in para [0049]), and an infusion line 135/136/141 (Fig. 1), configured allow an input and a target systolic blood pressure range into the device interface (interpreted to mean that the interface receives input of the target systolic blood pressure range; see para [0064] describing monitor 50 providing input parameters to a controller 60; see also paras [0070]-[0071] disclosing the parameters as being target systolic blood pressure thresholds that define a target systolic blood pressure range);
and the computer automatically delivers an infusion of at least one vasodilator and at least one vasoconstrictor via the infusion line (see para [0022] disclosing delivery of a vasoconstrictor such as dopamine and a vasodilator such as dobutamine) to ensure that the patient’s systolic blood pressure is within the target blood pressure range (see paras [0064]-[0065] disclosing how the device maintains systolic blood pressure within the target range; see also Fig. 5 illustrating that systolic blood pressure (SAP) is tv1 or above a threshold value SAPtv2 [the flow chart in Fig. 5 also appears to show that if SAP is within the range, illustrated by the “else” label below the “SAP?” block, then no alteration of vasoactive agent occurs] in order to ensure that the SAP is maintained within the range between the threshold values).
It is noted that Michard does not appear to disclose inputting a target systolic blood pressure value into the device interface and matching a measured systolic blood pressure to the target systolic blood pressure value (interpreted to mean ensuring that the patient’s systolic blood pressure is equal to the target value).
Woo discloses a medical device comprising a computer with a device interface (see Fig. 11, disclosing a display 1102 and input buttons 1104/1105/1106) being configured to accept input of a desired target blood pressure value (see element 1103 illustrating that the user inputs a desired target blood pressure value; though Fig. 11 shows a user inputting a target “intravascular pressure” it is understood that this may be also be a target systolic blood pressure given that Woo also illustrates in Figs. 17-20 the consideration of a target value of systolic blood pressure, and discloses in para [0098] that reading from a blood pressure cuff may be transmitted to the infusion pump), and then ensuring the patient’s systolic blood pressure is equal to the target value (see paras [0104], [0105], [0109]-[0111]  and [0122] disclosing that the infusion pump adjusts infusion of drugs to maintain target blood pressure). 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Michard, in order to configure the medical device to receive an input of a target systolic blood pressure value into the device interface and matching a 
Further, it is noted that Michard in view of Woo does not appear to disclose that wherein the visual display is configured to indicate a status of a measured systolic blood pressure relative to the target systolic blood pressure value. 
O’Brien discloses a medical device which has a display that is configured to graphically represent a variety of desired values or ranges of measured body parameters (e.g., the range may be indicated as a shaded or colored region), along with an indication of the status of the parameter relative to the target, i.e., visualizing whether the current reading is moving away or toward the target value or range of values. See para [0100]. The parameter may be, for example, a systolic blood pressure (see para [0052]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Michard in view of Woo in order to configure the visual display to indicate a status of a measured systolic blood pressure relative to the target systolic blood pressure value, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Michard in view of Woo in order to configure the visual display the target blood pressure value, target range and measured blood pressure from a transducer, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 
Regarding claim 4, while Michard does not appear to disclose that the user interface is a touch screen, this feature is taught in Woo. Specifically, Woo discloses that the computing device may be configured for inputting values into display using a touch screen (see Woo at para [0073]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Michard, in view of Woo and O’Brian, to incorporate a touch screen as taught in Woo, as touch screens were known at the time of the 
Regarding claim 8, Michard in view of Woo and O’Brien discloses that the computer is configured to test a sensitivity of a patient to both the vasoconstrictor and the vasodilator and to continually update the sensitivity to both the vasoconstrictor and the vasodilator and to continually adjust a drug delivery dosage (see Fig. 2 and paras [0070]-[0077] and [0079]-[0088] disclosing how the patient reacts to the vasoconstrictor or vasodilator Fig. 2 illustrating that after infusing the fluids for a period of time, the systolic blood pressure is re-measured to assess the patient’s sensitivity to the infusion).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Michard et al (U.S. Pub. 2010/0137828 A1) in view of Woo (U.S. Pub. 2009/0062730 A1), further in view of O’Brien (U.S. Pub. 2009/0099424 A1), further in view of Yodfat et al (U.S. Pat. 9,173,991 B2, hereinafter “Yodfat”).
Regarding claim 3, Michard in view of Woo and O’Brien discloses delivery of a dose of a vasodilator and/or a vasoconstrictor (see Michard at para [0022]), but does not appear to disclose a dilator bolus button configured to deliver a dose of the vasodilator and a pressor bolus button configured to deliver a dose of the vasoconstrictor.  

A skilled artisan would have found it obvious at the time of the invention to modify the visual display of Michard in view of Woo an O’Brien to provide a dilator bolus button and a pressor bolus button, based on the teaching in Yodfat of different bolus buttons that can provide boluses of drugs as necessary without requiring the two drugs to be delivered at the same time, with a reasonable expectation of success.
Regarding claim 5, Michard in view of Woo and O’Brien discloses that the visual display further comprises an alert section (see para [0049] of Michard disclosing the monitor with a colored area for indicating an alarm condition of the patient). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michard et al (U.S. Pub. 2010/0137828 A1) in view of Woo (U.S. Pub. 2009/0062730 A1) in view of O’Brien (U.S. Pub. 2009/0099424 A1), further in view of Manda (U.S. Pub. 2011/0190692 A1, hereinafter “Manda”).
Regarding claim 7, it is noted that Michard in view of Woo and O’Brien does not appear to disclose that the alert section displays a textual alert as a warning, a caution, or an advisory.  
However, textual alerts were known at the time of the invention. For example, Manda discloses a vasodilator delivery device regulated by blood pressure and discloses that it may be desirable to trigger a text-based alert regarding a high or low 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the alert section disclosed in Michard in view of Woo and O’Brian, to be a textual alert, as taught in Manda, in order to provide an explicit readable alert that is immediately understood by a literate user.

Response to Arguments
Applicant's arguments and accompanying Affidavit/Declaration filed 03/26/2021 have been considered. The Affidavit/Declaration and accompanying arguments asserted that Michard does not disclose maintaining a target input systolic pressure since Michard discloses only maintaining a pressure within a range of threshold values. This argument is found persuasive. However, it is noted that the reference of Woo was applied to teach a device that infuse a drug in order to maintain a specific target blood pressure value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/01/2021